Citation Nr: 1010781	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-38 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Service connection for paranoid schizophrenia.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2003 administrative and rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied reopening a claim for service 
connection for paranoid schizophrenia and denied entitlement 
to nonservice-connected pension.  

The Veteran has not requested a hearing on these matters.

On appeal in December 2008, the Board remanded the case for 
appropriate notice pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The issue of total disability based on individual 
unemployability (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this claim, and it is referred to the AOJ for appropriate 
action.  

The issue of service connection for paranoid schizophrenia 
and the issue of nonservice-connected pension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied in 
a November 1987 rating decision; the decision was unappealed 
and is now final.

2.  Evidence received since November 1987 is not cumulative 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received since the 
November 1987 rating decision and the claim of entitlement to 
service connection for paranoid schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The service connection claim for paranoid schizophrenia based 
on new and material evidence has been considered with respect 
to VA's duty to notify and assist, including Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding 
that new and material evidence has been secured to reopen his 
claim, no conceivable prejudice to the Veteran could result 
from this adjudication, regardless of whether the Veteran has 
been provided the notice and assistance required by law and 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

II.  New and Material Evidence

The RO originally denied service connection for a nervous 
condition in November 1987, finding that "[a]lthough a 
psychosis was treated within a year of discharge from active 
duty, with evidence of a preservice history of psychotic 
difficulties, service connection on the basis of presumption 
cannot be established."  The Veteran did not file a notice 
of disagreement and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2009).

The Veteran filed a claim for service connection for paranoid 
schizophrenia in November 2002.  The RO denied the claim in a 
July 2003 rating decision, finding "no connection" between 
the Veteran's paranoid schizophrenia and service.  On appeal 
in December 2008, the Board considered the claim as a request 
to reopen and remanded for appropriate notice.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the November 1987 rating decision 
includes a September 2004 VA examination report indicating 
that the Veteran's service did not cause or aggravate his 
schizophrenia, and a March 1986 VA treatment record 
indicating that an in-service stressor may have aggravated 
his schizophrenia.  The evidence received since the 1987 RO 
decision is new, as it was not previously considered.  The 
evidence is material as it directly addresses the basis for 
the prior final denial.  This evidence raises a reasonable 
possibility of substantiating the service connection claim, 
and constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  Reopening of the service connection 
claim for paranoid schizophrenia is warranted.  38 U.S.C.A. § 
5108.


ORDER

New and material evidence has been received and the claim for 
service connection for paranoid schizophrenia is reopened; 
the appeal is granted to this extent only.


REMAND

In July 2003, the RO denied entitlement to nonservice-
connected pension.  The Veteran filed a notice of 
disagreement with this decision in September 2003.  The 
statement of the case provided in September 2004 did not 
include this issue.  For this reason, a remand is necessary.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Remand is also required for compliance with VA's duty to 
assist the Veteran in substantiating his service connection 
claim.

The Veteran seeks service connection for paranoid 
schizophrenia.  He appears to contend that he had psychosis 
at the time of his entry into service and that his condition 
was aggravated during service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition under 
section 1111 for conditions not noted at entrance to service, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 
1089.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

STRs contain a normal psychiatric examination upon 
enlistment, and the Veteran denied a history of nervous 
trouble.  In May 1984, the Veteran was treated for multiple 
lacerations and abrasions that were incurred when he was 
thrown against a truck during a fight.  An August 1984 
psychiatric clinic note indicates that the Veteran was seen 
four times at the request of his command because of "recent 
changes in behavior."  The Veteran indicated he had no 
desire to change his behavior as he was about to be 
discharged.  Psychological testing was apparently 
administered.  The diagnosis was "without mental disorder."  
The Veteran waived a separation examination.

A March 1986 private discharge summary indicates that the 
Veteran was hospitalized for the treatment of atypical 
psychosis.  He reportedly began to exhibit auditory 
hallucinations, voices, and delusions at age 17 and was 
briefly hospitalized "for what was felt to be a 
schizophrenic disorder."  He responded well to antipsychotic 
medications, which were eventually discontinued, after which 
"there was a well period" during which the Veteran entered 
the Army.  He performed adequately until just prior to 
discharge, when "he apparently began to have paranoid 
symptoms."  

March 1986 VA mental health clinic records indicate that 
several months prior to discharge, the Veteran began having 
some paranoid symptomatology.  He reported seeing a 
psychiatrist on several occasions during service, but denied 
taking medication or being hospitalized.  The clinician wrote 
"[t]here is usually a psychosocial stressor which triggers a 
worsening of the schizophrenia.  Further attention should be 
directed (in psychotherapy) to the months in the Army 
preceding the acute worsening of [the Veteran's] symptoms."

A May 1986 VA mental health clinic record indicates that the 
Veteran's rank during service was reduced from E-4 to PFC 
shortly before discharge due to behavioral problems such as 
fighting, insubordination, and uniform violations.  The 
Veteran reported three visits to a psychiatrist during 
service.  The clinician wrote "[a]pparently did well while 
in Army up to discharge."

A September 1986 VA mental health clinic record indicates 
that the Veteran suffered a psychotic break at age 17, which 
remitted with intervention, and that he apparently functioned 
adequately until developing paranoid symptoms in the several 
months before discharge.

A November 1986 VA mental health clinic record indicates that 
the Veteran reportedly "kept [his] job" in the Army "for a 
long time."  He stated that despite his behavioral problems, 
"[e]verything was OK, going good, until in the end when it 
went bad." 

VA treatment records from December 1986 to May 1987 indicate 
that the Veteran reportedly was hospitalized in 1980 at age 
17 after a psychotic break; that his symptoms improved with 
treatment; and that he entered the Army in 1981 and 
"functioned adequately until developing paranoid symptoms in 
the several months before discharge."

A May 1987 letter from Dr. Seto, the Veteran's primary care 
physician at the time,  indicates that he treated the Veteran 
from May 1985 to March 1986 for atypical psychosis.  

An August 1989 VA mental health clinic record indicates that 
the Veteran reported being involved in a motor vehicle 
accident five years prior and having psychiatric problems 
since that time.

The record thereafter shows that the Veteran has received 
intermittent inpatient and  outpatient treatment for symptoms 
associated with schizophrenia and alcohol abuse.

A September 2004 VA examination report indicates that the 
doctor thoroughly reviewed the claim file, to include STRs, 
the 1986 treatment records, Dr. Seto's May 1987 letter, and 
VA treatment records.  She noted that the Veteran's 
attendance record for psychiatric treatment was 
"consistently erratic" and that he did not take his 
medication on a consistent basis.  She also noted that he had 
a long history of drug and alcohol usage and that he 
continued to abuse those substances.  Axis I diagnoses 
included paranoid schizophrenia, alcohol dependence, 
amphetamine abuse, and nicotine dependence.  The doctor 
opined:

[D]espite some evidence that the patient's 
psychotic condition was present during his last 
months in the military . . . his military service 
neither caused nor aggravated this condition.  
Rather, the patient is actually viewed to have been 
at his highest level of functioning during the 3 
years that he was in the Army.  This is the longest 
period of time within the patient's entire life 
that he was productive and showing any sort of 
motivation.  The structure and clear expectations 
of the military was probably helpful in allowing 
the patient to participate with his duties and 
responsibilities.

The medical evidence of record shows that the Veteran 
currently has paranoid schizophrenia, and there is credible 
evidence that this condition pre-existed service and affected 
the Veteran during service.  However, the Veteran is presumed 
to have been in sound condition when examined, accepted and 
enrolled for service as his enlistment examination reflects a 
normal psychiatric assessment and the Veteran denied a 
history of nervous trouble.  An addendum to the September 
2004 examination report is necessary because the physician 
did not render an opinion concerning whether the Veteran's 
schizophrenia clearly and unmistakably pre-existed service.  
See Wagner v. Principi, 370 F.3d 1089.  

In addition, the claim file indicates that the Veteran 
received psychiatric treatment prior to service and Dr. Seto 
indicated that he treated the Veteran for atypical psychosis 
within one year of discharge.  Such records are relevant and 
must be obtained.  38 C.F.R. § 3.159(c)(1)(2) (2009).  

Finally, the claim file does not contain the Veteran's 
personnel records.  The medical evidence contains repeated 
references to behavior changes exhibited by the Veteran 
shortly before discharge, and STRs establish that a 
psychiatric consultation was requested for this reason.  The 
RO did not request personnel records from the National 
Personnel Records Center (NPRC) or any other agency.  The VA 
has a duty to assist the Veteran in the obtainment of records 
held in federal custody.  The absent service personnel 
records should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran's personnel 
records from the National Personnel 
Records Center (NPRC) and any other 
appropriate records depositories. 

2.	Ask the Veteran for any additional 
identifying information he may be 
able to provide, to include names, 
dates of treatment and locations of 
physicians or medical treatment 
facilities who treated him for a 
psychiatric disorder prior to October 
1981.  Then acquire any such records 
after having received authorization 
and consent for release, and 
associate these records with the 
claims file.

3.	Once a signed release is received 
from the Veteran, obtain outstanding 
private treatment records from Dr. 
Seto from May 1985 to March 1986.  A 
copy of any negative response(s) 
should be included in the claims 
file.

4.	After the completion of #1, #2 and #3 
above, return the September 2004 VA 
mental disorders examination report 
to the examiner who conducted it.  
Ask the examiner to closely review 
the entire record and to prepare an 
addendum addressing the following 
questions:

a)	Did the Veteran's paranoid 
schizophrenia pre-exist his 
period of active service?  If 
so, is it at least as likely as 
not that the Veteran's pre-
existing schizophrenia was 
aggravated by any incident or 
disease in service, including 
the stress of service and, if 
so, whether such aggravation was 
due to the natural progression 
of the pre-existing condition?  

b)	In the alternative, if it is 
determined that the Veteran had 
no pre-existing schizophrenia, 
is it at least as likely as not 
that the Veteran's schizophrenia 
had its onset during, or within 
one year of, or is otherwise 
related to, service?  

If the examiner who conducted the 
September 2004 VA examination cannot 
be found, or if it is determined that 
another VA examination is necessary, 
schedule the Veteran for examination 
by the appropriate medical 
professional to determine the nature, 
extent, and etiology of his paranoid 
schizophrenia.  All indicated tests 
and studies should be performed.  

The claim folder, including all newly 
obtained evidence and a copy of this 
remand, must be sent to the examiner.

A rationale for all medical opinions 
must be provided.

5.	Issue a statement of the case to the 
Veteran and his representative 
addressing the denial of nonservice-
connected pension.  The statement of 
the case should include all relevant 
law and regulations pertaining to the 
claim.  The Veteran must be advised 
of the time limit in which he may 
file a substantive appeal.  See 38 
C.F.R. § 20.302(b).  Thereafter, if 
an appeal has been perfected, this 
issue should be returned to the 
Board.

6.	Thereafter, any additional 
development deemed necessary should 
be conducted with respect to the 
Veteran's service connection claim.  
If the benefit sought on appeal 
remains denied, issue the Veteran and 
his representative a supplemental 
statement of the case and allow a 
reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


